Title: To Thomas Jefferson from David Humphreys, 4 August 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 4 Aug. 1793. Three vessels arrived here a few days ago from St. Michael with distinguished Moors, whom he visited with Church and Dohrman to offer assistance after receiving an account of them, via the American captain of one of these ships, in a letter from Thomas Hickling, acting consul at St. Michael, whose Portuguese patent he encloses. The Moors consisted of two widows of the old Emperor Sidi Muhammad, one of the late Emperor Muley Yezid, two wives and eleven concubines of Muley Absulem (the blind prince visited by Lamprière and reported to have been the old emperor’s favorite), some young princes and princesses, and many attendants, all under the care of a Director of Finances, Mahomet Squierz, a sensible old man who was grateful for himself and on behalf of the royal family for their visit and attention (the first the Moors had received here), as well as for Hickling’s services to them, of which they have given a written declaration under the royal seal. Squierz, who dined with him the first day, expressed in their absence a strong wish to be useful to the United States. The civilities they showed him cannot be prejudicial to the United States, given the confidence he enjoys by virtue of the party entrusted to him and the old emperor having employed him in confidential and foreign negotiations. After some delay the Portuguese court now overwhelms the Moors with honors and accommodations, and many paragraphs about them appear in the Lisbon gazettes. A few days ago they debarked under a royal salute in the queen’s barge, attended on shore by a multitude of people and the Prince of Brazil, and were taken in six state carriages by an escort of horse and foot guards to the royal palace of the Necessidades. He believes that this is “the first entire Moorish Harem that ever came to Europe,” and this treatment, since the expulsion of the Moors from Portugal, is as singular a circumstance. The motives and incidents of their intended voyage from Santa Cruz to Salé are accurately reported in the 27 July Lisbon Gazette. To prove their rank the Moors have brought the original of the last treaty between Morocco and Portugal. Other accounts of the voyage indicate that Muley Absulem, the governor on the Atlantic coasts under his brother Muley Ischem, has defected to the party of his brother Muley Suliman and arrived safely from Santa Cruz at Fez, whence it seems pretty certain the Moorish royal family has received letters from him. Accounts by the last post from Gibraltar state that there is no appearance of any settlement of the Moroccan succession, that no nation is treating with either of the pretenders, and that Ischem still resides at Morocco while Suliman has returned to Mequinez from Rabat, whence a force of about 10,000 men sent by him to the southward was beaten back with heavy losses by the people of the middle province. An officer he knows has just arrived from Gibraltar with a report that a rich and distinguished basha from Tripoli has gone to Morocco via Gibraltar to negotiate an accommodation between the two brothers. He encloses a copy of a letter he lately received on this subject  from de la Mar in Amsterdam, the self-styled envoy extraordinary from the Moroccan court, but the Dutch minister here states positively that no person has been recognized at The Hague in that character. Sharpe, who delivered that letter, complains of the great inconvenience encountered by United States ships trading with Santa Cruz, Mogador, and other places for want of someone to dispatch them and especially to give them bills of health, a problem he promised him to bring to the executive’s attention through TJ. By the last letters from Gibraltar it appears that nothing has been heard for a long time of the American prisoners in Algiers, that surprisingly Mace is still at Gibraltar, Lord Hood having refused to provide a ship for him because of the plague in Algiers, that Algerine cruisers are at sea, and that some row boats from Oran are near Gibraltar, the Portuguese fleet alone keeping them in the Mediterranean. Two boats had been at Tetuán, according to the officer from Gibraltar, and another source reports that some American ships destined up the Mediterranean had consequently unloaded at Málaga. He has had no news of Cutting by the packet that arrived since his last letter and fears some accident has befallen him. By the last mail he learned that Condé was taken but not Valenciennes. English papers report that the Provisional Executive Council has declared in consequence of a National Convention decree that, except for military stores, no enemy property on United States ships is liable to capture. The new constitution was agreed to in Paris and offered to the primary assemblies for discussion and acceptance on the 10th. P.S. He wishes the President to know that Hickling, formerly of Boston and now a wealthy merchant and Swedish consul at St. Michael, is generally represented as a very respectable man who has rendered services to and deserves well of the United States. The Portuguese court has given a great promotion to the principal judge at St. Michael for his services there to the Moorish princesses. He encloses an authentic declaration in Hickling’s favor.
